Citation Nr: 0925151	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to January 
1947, August 1950 to March 1951, and July 1957 to July 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issue on appeal as a claim for higher initial 
evaluation of an original award.  Analysis of this issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the claim, March 9, 2007.

The record reflects that VA received new evidence from the 
Veteran that was associated with the claims folder after the 
issuance of the August 2008 supplemental statement of the 
case.  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). No waiver of initial RO consideration is currently of 
record.  The Board finds that a remand for RO consideration 
is not warranted as the newly received evidence does not 
pertain to the Veteran's hearing loss disability, but , 
rather, pertains to x-rays and CT scans of the Veteran's 
chest.

A motion to advance this case on the Board's docket was 
received by the Board on June 14, 2009.  This motion was 
granted by the Board on June 26, 2009 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008).  




FINDING OF FACT

The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level III 
hearing in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

Here, the Veteran is appealing the initial rating assignment 
as to his bilateral hearing loss disability.  In this regard, 
because the June 2007 rating decision granted the Veteran's 
claim of entitlement to service connection, that claim is now 
substantiated.  His filing of a notice of disagreement to the 
June 2007 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the Veteran's appeal as to the initial rating 
assignment triggers VA's obligation to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 
2002).  This has been accomplished here, as will be discussed 
below.

The October 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the bilateral hearing loss disability (38 C.F.R. 
§ 4.85, DC 6100), and included the applicable tables for 
evaluating hearing impairment.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
private and VA examination records, as well as the Veteran's 
statements in support of his claims. The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further pertinent available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claim.

VA examinations and opinions with respect to the issue on 
appeal were obtained in May 2007 and July 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on full audiometric examinations of the Veteran.  
The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The May 2007 and July 2008 VA examiners 
did not address any such functional effects; nevertheless the 
Board finds that no prejudice results to the Veteran and, as 
such, the Board may proceed with a decision.  In this regard, 
the Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted, that "unlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application." Id.  

While the May 2007 and July 2008 VA examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
include a February 2008 audiology note, a March 2008 VA 
audiology note, and a statement by the Veteran, dated in 
August 2007, reflects that the Veteran averred difficulty on 
the telephone and hearing his wife, and the embarrassment of 
having to ask people to repeat questions.  Therefore, while 
the May 2007 and July 2008 VA examinations are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3,321(b).  Moreover, as the Court noted in 
Martinak, even if the audiologist's description of the 
functional effects of a Veteran's hearing disability was 
somehow defective, the "appellant bears the burden of 
demonstrating on appeal any prejudice caused by a deficiency 
in an examination." Id. At 456.  The Veteran has failed to 
do so in the present case.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating hearing loss disability 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometer test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometer test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in September 2007, the Veteran 
asserts a compensable rating is warranted for his service-
connected hearing loss disability.  The clinical evidence of 
record consists of reports of a private March 2007 audiology 
evaluation, a May 2007 VA audiology evaluation, a February 
2008 audiology note, a March 2008 audiology evaluation, and a 
July 2008 audiology evaluation. 

In March 2007, a private audiological evaluation was 
performed.  Although the evidence of record includes a graph 
of the results, there is no contemporaneous interpretation in 
the claims file.  The Board is unable to interpret audiograms 
which are presented in graphic rather than numerical form.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, the 
evaluation does not reflect that the examiner used the 
Maryland CNC word test, which is the test used by VA in 
determining hearing loss disabilities in accordance with 
38 C.F.R. § 3.385. 

The May 2007 VA examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

10
20
40
65
LEFT

15
20
60
70

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
34 decibels.  His puretone threshold average for the left ear 
was recorded as 41 decibels.  His speech recognition ability 
was 96 percent for the right ear and 98 percent for the left 
ear using the Maryland CNC speech recognition test.  

A February 2008 VA audiology note reflects that the Veteran 
requested a slight adjustment to his left ear hearing aid.  
He also expressed concern that his hearing had decreased 
since his last evaluation.  The Veteran reported that he had 
more difficulty on the telephone and hearing his wife.  The 
Veteran's dissatisfaction with his hearing aids was resolved 
by changing the user setting and the Veteran was noted to be 
pleased with the changes.  In addition, the examiner noted 
that she would order an amplified telephone to be mailed to 
the Veteran's home.

The Board notes that the evidence of record includes a March 
2008 audiology note with audiogram and speech recognition 
test results.  The audiologist's note specifically notes that 
the results are not adequate for rating purposes.  The 
examiner opined that the Veteran was slow to respond to 
puretone and speech stimuli and the results may be elevated 
regarding true organic thresholds.  While the specific test 
results are inadequate for rating purposes, the Board does 
note that the examination report reflects that the Veteran 
was pleased with the performance of his current hearing aids 
and new hearing aids were not needed at that time.

The July 2008 VA examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
30
50
75
LEFT

20
25
55
75

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
42.5 decibels.  His puretone threshold average for the left 
ear was recorded as 43.75 decibels.  His speech recognition 
ability was 82 percent for the right ear and 90 percent for 
the left ear using the Maryland CNC speech recognition test.  
The examiner noted that the data was most consistent with 
sensori-neural impairment.  The examiner described the right 
ear as normal through 1000 Hz., then mild to severe.  The 
examiner described the left ear as normal through 2000 Hz., 
then moderately severe to severe.
 
Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable initial evaluation at 
any time during the rating period on appeal.  The Board notes 
that it has considered the provisions of 38 C.F.R. § 4.86, 
but these provisions do not apply here.
  
Applying 38 C.F.R. § 4.85, Table VI to the May 2007 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is shown to be a Level I impairment based on a 
puretone threshold average of 34 decibels and a 96 percent 
speech recognition score.  The Veteran's left ear hearing 
loss is a Level I impairment based on a puretone threshold 
average of 41 decibels and a 98 percent speech recognition 
score. 

Applying 38 C.F.R. § 4.85, Table VI to the July 2008 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is shown to be a Level III impairment based on a 
puretone threshold average of 42.5 decibels and an 82 percent 
speech recognition score.  The Veteran's left ear hearing 
loss is a Level II impairment based on a puretone threshold 
average of 43.75 decibels and a 90 percent speech recognition 
score. 

The right ear is considered the poorer ear for Table VII.  
Applying the criteria from Table VI to Table VII, based on 
the results of the May 2007 audiological examination 
findings, a noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I, the better 
ear, with column I, the poorer ear.  Applying the criteria 
from Table VI to Table VII, based on the results of the July 
2008 VA audiological examination findings, a noncompensable 
evaluation is also derived from Table VII of 38 C.F.R. § 4.85 
by intersecting row II, the better ear, with column III for 
the poorer ear.

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2006).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular consideration

The Board notes that, in Martinak, supra, the Court held 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  As noted above, the 
Veteran has averred that he has difficulty on the telephone 
and hearing his wife, and is embarrassed when he needs to ask 
people to repeat themselves.  Based on the foregoing, the 
Board finds that the VA examinations adequately addressed the 
functional effects of the Veteran's hearing loss disability 
and are sufficient for the Board to consider whether referral 
for an extra-scheduler rating is warranted under 38 C.F.R. 
§ 3.321(b).  In addition, the Veteran has not identified any 
evidence in the record indicating that a referral for an 
extraschedular rating is warranted.  See Martinak, supra at 
456.

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2006) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


